Citation Nr: 1101369	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  08-38 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent 
for varicose veins of the right lower extremity.  

2.  Entitlement to a disability rating in excess of 40 percent 
for varicose veins of the left lower extremity.  

3.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Allan T. Fenley, Attorney


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from April 1957 to July 1960.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision of a Regional Office 
(RO) of the Department of Veterans Affairs (VA), which denied the 
Veteran disability ratings in excess of 40 percent for varicose 
veins of the lower extremities, and a TDIU.  The Veteran 
subsequently initiated and perfected appeals of these rating 
determinations.  

This appeal was previously presented to the Board in January 
2010, at which time it was remanded for additional development.  
The required development has been completed and this case is 
appropriately before the Board.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's varicose veins of the right lower extremity 
result in pain, persistent edema, and stasis pigmentation with a 
chronic pruritic rash, but no persistent ulceration.  

2.  The Veteran's varicose veins of the left lower extremity 
result in pain, persistent edema, and stasis pigmentation with a 
chronic pruritic rash, but no persistent ulceration.  

3.  The Veteran has been granted service connection, with 
separate disability ratings of 40 percent, for varicose veins of 
the right and left lower extremities.  His combined rating is 70 
percent.  

4.  Competent evidence has not been presented establishing that 
the Veteran's service-connected disabilities, in and of 
themselves, render him unable to secure and maintain gainful 
employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 percent 
for varicose veins of the right lower extremity have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 7120 (2010).  

2.  The criteria for a disability rating in excess of 40 percent 
for varicose veins of the left lower extremity have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 4.3, 4.7, 4.71a, Diagnostic Code 7120 (2010).  

3.  The criteria for entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.340, 
3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2010).  For the reasons to be discussed 
below, the Board finds that VA has satisfied its duties to the 
appellant under the VCAA.  A VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim (1) 
veteran status; (2) existence of disability; (3) connection 
between service and the disability; (4) degree of disability; and 
(5) effective date of benefits where a claim is granted.  Dingess 
v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the 
development of his claims, has notified him of the information 
and evidence necessary to substantiate the claims, and has fully 
disclosed VA's duties to assist him.  In June 2007, January 2008, 
November 2009, and February 2010 letters, the Veteran was 
notified of the information and evidence needed to substantiate 
and complete the claims on appeal.  Additionally, the June 2007 
letter provided him with the general criteria for the assignment 
of an effective date and initial rating.  Id.  

The Board notes that, in the present case, initial notice was 
issued prior to the March 2008 adverse determination on appeal; 
thus, no timing issue exists with regard to the notice provided 
the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board further finds that VA has complied with the duty to 
assist by aiding the appellant in obtaining evidence.  It appears 
that all known and available records relevant to the issues on 
appeal have been obtained and are associated with the Veteran's 
claims files.  The RO has obtained the Veteran's service 
treatment records, as well as VA and non-VA medical records.  
Attempts were also made to obtain pertinent medical records from 
the Social Security Administration.  See Baker v. West, 11 Vet. 
App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 
370-72 (1992).  In a July 2007 response, however, the Social 
Security Administration stated any such records pertaining to the 
Veteran were destroyed.  

He has also been afforded a VA medical examination in January 
2008.  The Board notes that the VA examination report contains 
sufficiently specific clinical findings and informed discussion 
of the pertinent history and clinical features of the 
disabilities  on appeal and is adequate for purposes of this 
appeal.  The Board is not aware, and the Veteran has not 
suggested the existence of, any additional pertinent evidence not 
yet received.  

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by any failure of VA in its duties to notify and 
assist him, and that any such violations could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or timing 
of VA's notices or other development.  See Shinseki v. Sanders, 
129 U.S. 1696 (2009) (reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and clarifying 
that the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the agency's 
determination).  Thus, adjudication of his claims at this time is 
warranted.  

II.  Increased rating-Varicose veins

The Veteran seeks disability ratings in excess of 40 percent for 
his varicose veins of the lower extremities.  Disability 
evaluations are based upon the average impairment of earning 
capacity as contemplated by the schedule for rating disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  In 
order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (2002).  Where, however, an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be assigned, 
such doubt shall be resolved in favor of the Veteran.  38 C.F.R. 
§ 4.3.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  38 C.F.R. § 4.7.  

The Board long has recognized that, when considering initial 
ratings, the degree of impairment since the effective date of the 
grant of service connection must be considered, to include the 
possibility that a staged rating may be assigned.  See Fenderson 
v. West, 12 Vet. App. 119 (1998).  In Hart v. Mansfield, 21 Vet. 
App. 505 (2007), the U.S. Court of Appeals for Veterans Claims 
(Court) also held that staged ratings are also appropriate for an 
increased rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibited 
symptoms that would warrant different ratings.  As such, the 
Board will consider whether staged ratings are appropriate to the 
pending appeal.  

The Veteran has been granted a disability rating of 40 percent 
for each lower extremity under Diagnostic Code 7120, for varicose 
veins.  This code provides a 40 percent rating is warranted for 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration.  A 60 percent rating is 
warranted for persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration.  Finally, a 
total (100 percent) rating is assigned for massive board-like 
edema with constant pain at rest.  A note following Diagnostic 
Code 7120 criteria provides that these evaluations are for the 
involvement of a single extremity.  If more than one extremity is 
involved, each extremity is to be evaluated separately, and 
combined (under 38 C.F.R. § 4.25), using the bilateral factor 
(38 C.F.R. § 4.26), if applicable.  38 C.F.R. § 4.104, Diagnostic 
Code 7120.  

A January 2008 private examination report authored by R.W.V., 
M.D., noted scarring and eczema of the Veteran's lower 
extremities secondary to his varicose veins.  The Veteran also 
claimed chronic pain with standing, and a chronic pruritic rash.  
He was without edema or ulceration on objective examination, and 
arterial pulses were present.  

A VA medical examination was also afforded the Veteran in January 
2008.  He reported onset of his varicose veins of the lower 
extremities during military service in 1957.  The Veteran denied 
any history of surgery or injection therapy for this diagnosis, 
but did report using support stockings.  At the time of the 
examination, the Veteran did not require an assistance devices to 
aid mobility.  His reported symptoms included painful swelling, a 
sense of chronic pruritus, and aching in the lower extremities.  
He denied any recent skin breakdowns, ulcerations, lesions, 
drainage, infection, or local heat.  Some change in skin 
pigmentation was noted, however.  On objective examination, the 
Veteran walked with a normal gait.  Onychomycosis was present 
along the nail beds of both feet.  The skin of the lower 
extremities displayed a very smooth contour, with virtually no 
hair growth.  No infection, inflammation, skin breakdown, or 
ulceration was noted.   A 1cm x 1cm circular lesion was present 
on the proximal anterior portion of the tibia, along with a 1.5cm 
x 1cm lesion on the distal anterior tibia.  These lesions were 
whitish in color, without tenderness, swelling, drainage, 
adherence, or keloid formation.  A faint trace of pedal edema was 
noted, and the dorsalis pedis and posterior tibial pulses were 
palpable but diminished in volume.  A superficial vein was 
present along the medial aspect of the left thigh, and was the 
most prominent of the veins of the lower extremities.  This vein 
was nontender, without infection, redness, drainage, 
inflammation, or evidence of active phlebitis.  Color photographs 
of the Veteran's lower extremities were taken at the time of 
examination and associated with the claims folder.  These 
photographs illustrate absent hair growth and stasis pigmentation 
of the lower extremities.  The examiner confirmed the prior 
diagnoses of varicose veins of the lower extremities, and stated 
this disability did not prevent the Veteran from holding 
sedentary employment.  

An October 2008 note from Dr. V. indicated the Veteran had 
discoloration of the skin of the right shin.  This skin could 
break down periodically, according to Dr. V.  

Private medical treatment records have been received from the 
Veteran's treating physicians.  These records reflect the 
Veteran's reports of dry, scaly skin of the lower extremities.  
Discoloration and itching have also been reported.  A February 
2010 letter from R.S.C., M.D., confirmed that the Veteran had 
chronic venous insufficiency with venous stasis dermatitis.  A 
long history of bilateral lower extremity edema was noted, along 
with a pruritic rash.  On a recent examination, Dr. C. noted the 
Veteran's lower extremities were minimally edematous above the 
ankles, with hyperpigmented lichenified skin at the ankles and 
distal legs bilaterally.  

After reviewing the totality of the record, the Board finds the 
preponderance of the evidence to be against the award of 
disability ratings in excess of 40 percent for the Veteran's 
varicose veins of the lower extremities.   While the Veteran has 
displayed persistent eczema, a pruritic rash, and stasis 
pigmentation of the lower extremities, he has not exhibited 
persistent ulceration, as would warrant a higher evaluation of 60 
percent.  According to both the private and VA medical records, 
the Veteran has not displayed persistent ulceration, drainage, or 
other forms of skin breakdown.  While Dr. V. noted in his October 
2008 note that the Veteran's skin of the lower extremities 
"could" break down on occasion, such skin breakdown has not 
been demonstrated within the private and VA evidence of record.  
In the absence of any such evidence of persistent ulceration, the 
award of disability ratings in excess of 40 percent for the 
Veteran's varicose veins of the lower extremities must be denied.  
Additionally, as the Veteran has not demonstrated impairment in 
excess of that recognized by his 40 percent rating, a staged 
rating is not warranted at the present time.  See Hart, 21 Vet. 
App. at 505.  

The Board is aware that the Veteran has challenged the 
impartiality and fairness of the VA examiner who conducted his 
January 2008 VA examination.  Generally, VA examiners are 
required to conduct medical examinations with fairness and 
courtesy, and without an antagonistic, critical, or abusive 
attitude.  See 38 C.F.R. § 4.23.  In the present case, the Board 
finds no evidence that the January 2008 VA examination was 
conducted in an other than fair and impartial manner.  The 
medical examination report itself does not reflect an 
antagonistic or critical tone toward the Veteran, and the 
clinical findings are consistent with those given by the 
Veteran's own private physicians.  Therefore, the Board finds no 
basis to remand the claim to afford the Veteran a new examination 
before a different examiner, as such a remand would only further 
delay adjudication of this appeal without providing benefit to 
the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  

The Board is also aware that generally, increased rating claims 
must include consideration of entitlement to an extraschedular 
evaluation.  See 38 C.F.R. § 4.16.  In the present case, the 
Veteran has perfected an appeal of a pending claim for a TDIU, 
and thus such extraschedular entitlement will be considered 
below.  

In conclusion, the preponderance of the evidence is against the 
award of disability ratings in excess of 40 percent for the 
Veteran's varicose veins of the lower extremities.  As a 
preponderance of the evidence is against the award of increased 
ratings, the benefit-of-the-doubt doctrine is not applicable in 
the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  

III.  TDIU

The Veteran seeks a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  A 
Veteran may be awarded a TDIU upon a showing that he is unable to 
secure or follow a substantially gainful occupation due solely to 
impairment resulting from his service-connected disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total 
disability rating may be assigned where the schedular rating is 
less than total when the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, or if there are two or more disabilities, there shall be at 
least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 percent 
or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

Consideration may be given to a Veteran's level of education, 
special training, and previous work experience in arriving at a 
conclusion, but not to his age or the impairment caused by any 
non-service- connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19.  Where a Veteran is unemployable by reason of his or 
her service-connected disabilities, but they fail to meet the 
percentage standards set forth in § 4.16(a), TDIU claims should 
be submitted to the Director, Compensation and Pension Service, 
for extraschedular consideration.  38 C.F.R. § 4.16(b).  The 
Board is precluded from assigning a TDIU rating on an 
extraschedular basis in the first instance.  Instead, the Board 
must refer any claim that meets the criteria for referral for 
consideration of entitlement to TDIU on an extraschedular basis 
to the Director, Compensation and Pension Service.  

The term "unemployability," as used in VA regulations governing 
total disability ratings, is synonymous with an inability to 
secure and follow a substantially gainful occupation.  See 
VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the 
Veteran's service-connected disability or disabilities preclude 
him from engaging in substantially gainful employment (i.e., work 
which is more than marginal, that permits the individual to earn 
a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 
(1991).  In a claim for TDIU, the Board may not reject the claim 
without producing evidence, as distinguished from mere 
conjecture, that the Veteran's service-connected disability or 
disabilities do not prevent him from performing work that would 
produce sufficient income to be other than marginal.  Friscia v. 
Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 
532, 537 (1994).  

In determining whether the Veteran is entitled to a TDIU, neither 
his non-service-connected disabilities nor his age may be 
considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The 
Court has held that the central inquiry in determining whether a 
Veteran is entitled to a total rating based on individual 
unemployability is whether service-connected disabilities alone 
are of sufficient severity to produce unemployability.  Hatlestad 
v. Brown, 5 Vet. App. 524 (1993).  The test of individual 
unemployability is whether the Veteran, as a result of his 
service-connected disabilities alone, is unable to secure or 
follow any form of substantially gainful occupation which is 
consistent with his education and occupational experience.  38 
C.F.R. §§ 3.321, 3.340, 3.341, 4.16.  

Recently, in Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
determined that the threshold factor for extraschedular 
consideration is a finding by the RO or the Board that the 
evidence presents such an exceptional disability picture that the 
available schedular evaluations for the service-connected 
disability at issue are inadequate.  See Fisher v. Principi, 4 
Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1) (2010).  
Therefore, initially, there must be a comparison between the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the rating 
schedule for this disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no referral 
for extraschedular consideration is required.  See VAOPGCPREC 6-
1996 (Aug. 16, 1996).  If the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, however, the RO or Board must determine 
whether the claimant's exceptional disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms" (including marked interference with 
employment and frequent periods of hospitalization).  38 C.F.R. 
§ 3.321(b)(1).  If so, then the case must be referred to the 
Under Secretary for Benefits or the Director, Compensation and 
Pension Service, for completion of the third step-a 
determination of whether, to accord justice, the claimant's 
disability picture requires the assignment of an extraschedular 
rating.  

As an initial matter, the Board observes that the Court recently 
stated, in Rice v. Shinseki,

[W]e hold that a request for TDIU, whether expressly 
raised by a veteran or reasonably raised by the 
record, is not a separate claim for benefits, but 
rather involves an attempt to obtain an appropriate 
rating for a disability or disabilities, either as 
part of the initial adjudication of a claim or, if a 
disability upon which entitlement to TDIU is based 
has already been found to be service connected, as 
part of a claim for increased compensation.  

Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Court 
held in essence that a TDIU claim is also an implicit attempt to 
obtain an appropriate rating for service-connected disabilities.  
Rice at 453-55.  

The Veteran contends he is unable to work secondary to his 
service-connected disabilities.  The Veteran has been awarded 
service connection, with a 40 percent disability rating for each 
lower extremity, for varicose veins of the right and left leg.  
These represent the only disabilities for which the Veteran has 
been awarded service connection at the present time.  His 
combined rating is, after consideration of the bilateral factor 
pursuant to 38 C.F.R. § 4.26, 70 percent.  Based on these 
ratings, the Veteran meets the schedular criteria for a TDIU.  
38 C.F.R. § 4.16(a).  

The Veteran had last worked full-time in approximately 1992.  He 
has a college graduate degree, and most recently worked as a 
pastor.  A VA medical examination was afforded the Veteran in 
January 2008, as detailed above.  In the opinion of the examiner, 
the Veteran's service-connected varicose veins did not prevent 
him from holding at least sedentary employment.  The examiner 
observed that the Veteran was able to walk on his own in a normal 
fashion, and was not significantly limited in his daily 
activities.  

In support of his claim, the Veteran submitted an October 2008 
letter from the current pastor, J.M.C., at the church where the 
Veteran used to work.  J.M.C. stated that the Veteran was 
formerly the pastor at this church until November 1992, at which 
time he took a temporary sabbatical, which later became 
permanent, due to health reasons.  

The Veteran's private and VA outpatient medical treatment records 
have also been obtained and reviewed.  These records indicate 
additional nonservice-connected diagnoses including hypertension, 
atrial fibrillation, glaucoma, borderline diabetes, and colon 
cancer, for which he is receiving chemotherapy.  None of these 
records suggest, however, that the Veteran is unemployable 
secondary to his varicose veins alone.  

After considering the totality of the record, the Board finds the 
preponderance of the evidence to be against the award of a TDIU.  
Although the Veteran does meet the schedular criteria for 
consideration for a TDIU, the competent evidence of record does 
not suggest he is unemployable from all forms of gainful 
employment due to his service-connected disabilities alone.  See 
38 C.F.R. § 4.16(a).  The Veteran has already been awarded a 70 
percent combined disability rating for his service-connected 
varicose veins of the right and left lower extremities.  Such an 
award reflects a significant level of impairment, as demonstrated 
by the evidence; however, unemployability has not been shown.  
According to the January 2008 VA examination report, the 
Veteran's varicose veins do not prevent sedentary forms of 
employment, wherein the Veteran would be able to wear support 
stockings and elevate his feet on occasion.  This opinion was 
based both on physical examination of the Veteran by the 
examiner, as well as review of the Veteran's medical history 
within the claims file.  The examination report also demonstrated 
that the Veteran was able to walk on his own, and perform most 
tasks of daily living.  

Thus, the rating criteria contemplate the severity and 
symptomatology of the Veteran's service-connected varicose veins 
of the right and left lower extremities.  See Thun v. Peake, 22 
Vet. App. 111 (2008).  The medical evidence of record also does 
not present such an exceptional disability picture that the 
available schedular evaluation for the Veteran's service-
connected varicose veins is inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1) (2010).  

In support of his claim, the Veteran has submitted the 
aforementioned October 2008 letter from J.M.C. regarding the 
Veteran having to take a permanent sabbatical for health reasons 
after last working as a pastor.  Accepting as true these 
statements, the Board nevertheless observes that the health 
reasons specified do not distinguish between the Veteran's 
service-connected and nonservice-connected disabilities.  As 
noted above, the medical evidence of record demonstrates 
additional significant diagnoses, including hypertension, atrial 
fibrillation, glaucoma, borderline diabetes, and colon cancer, 
for which the Veteran is not service-connected.  Furthermore, 
this letter does not establish that the Veteran is precluded from 
all forms of gainful employment; as stated within the January 
2008 VA examination report, a VA physician found the Veteran's 
varicose veins did not prevent sedentary employment.  Overall, 
the Veteran was found not to be precluded from all forms of 
gainful employment due to his service-connected disabilities 
alone.  

The Veteran and his representative have asserted that the 
Veteran's service-connected varicose veins prevent all forms of 
employment; however, as laypersons, the Veteran and his 
representative are not capable of making medical conclusions; 
thus, their statements regarding causation are not competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
It is true that lay statements may be competent to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous medical 
evidence).  Venous disorders, however, are complex disorders 
which require specialized training for a determination as to any 
effect on employment and daily activities.  Overall, the 
preponderance of the evidence is against a finding that the 
Veteran's service-connected disabilities, in and of themselves, 
renders him unemployable.  

In conclusion, the preponderance of the evidence is against the 
award of a TDIU.  As a preponderance of the evidence is against 
the award of a total rating, the benefit-of-the-doubt doctrine is 
not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to a disability rating in excess of 40 percent for 
varicose veins of the right lower extremity is denied.  

Entitlement to a disability rating in excess of 40 percent for 
varicose veins of the left lower extremity is denied.  

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability is denied.  



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


